Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  131557 	                                                                                            Michael F. Cavanagh
  & (41)                                                                                              Elizabeth A. Weaver
  (43)                                                                                                       Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v      	                                                         SC: 131557
                                                                   COA: 259833
                                                                   Missaukee CC: 04-101905-FH
  ROBERT EUGENE KREGEAR,
           Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 23, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions
  for miscellaneous relief are DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2006                   _________________________________________
         l1120                                                                Clerk